UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1788



In Re:   LEO LIONEL PAYNE,

                Petitioner.




                On Petition for Writ of Mandamus.


Submitted:   August 18, 2008             Decided:   December 12, 2008


Before KING and GREGORY, Circuit Judges, and WILKINS,* Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Leo Lionel Payne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




     *
      Senior Judge Wilkins was a member of the original panel but
retired prior to the decision and did not participate in it. This
opinion is thus filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

               Leo Payne petitions this court for a writ of mandamus.

He seeks relief from his state court conviction for grand larceny-

auto.     Payne also seeks an order directing the state court judge

who presided over his criminal proceeding to take certain actions.

Mandamus       is    a   drastic    remedy       and   should     be   used       only   in

extraordinary situations.            Kerr v. United States Dist. Court, 426

U.S. 394, 402 (1976); In re: Beard, 811 F.2d 818, 826 (4th Cir.

1987).     The party seeking mandamus relief carries the heavy burden

of showing that he has no other adequate means to obtain the relief

he desires and that his entitlement to such relief is clear and

indisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).    This court does not have jurisdiction to grant mandamus

relief    against        state   officials,      Gurley      v.   Superior    Court      of

Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969), or to review

state court orders, see District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 (1983).

               The   relief      Payne   seeks    is   not    available      by    way   of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.                      We dispense

with    oral    argument      because    the     facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       PETITION DENIED


                                             2